Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment 


Applicants’ response to the last Office Action, filed on March 15 2021, has been entered  and made of record. 
In view of the Applicant amendments, the rejection under 35 USC §101, and §102  are expressly withdrawn. 
Reasons for Allowance

	The following is an examiner's statement of reasons for allowance: 
	Independent claims 1, 14 and 15 are allowable over the prior art of record. Claims 2-3 depend from claim 1 respectively are, therefore, allowed.

	Independent claims recite  the limitations of : an inspection result report output section which outputs the inspection result report; and a controller which performs control to cause the inspection result report output section to output the normal image and the abnormal image in a comparable manner, and directs the recording material having either a normal image or an abnormal image to different locations.
The combination of these features with other limitations as cited in the claim are neither disclosed nor suggested by the prior art of record. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGGE WU whose telephone number is (571)272-7429.  The examiner can normally be reached on flexible schedule Mon-Thur. every week.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JINGGE WU/Primary Examiner, Art Unit 2663